



COURT OF APPEAL FOR ONTARIO

CITATION: Lougheed v. Lougheed, 2016 ONCA 781

DATE: 20161024

DOCKET: C61443 and C62246

Gillese, Pepall and Roberts JJ.A.

BETWEEN

DOCKET: C61443



William James Lougheed
and

Lougheed
Family Enterprises (aka the Lougheed Family Trust)



Plaintiffs (Appellants)

and

Helen
June Lougheed, James Frederick Lougheed, Todd Lougheed,

Fiona
Lougheed, Marion Battersby; Rachel Asumang-Birikorang (also known as Rachel
Battersby), Islay Sieminski and Gail Kasprick



Defendants (Respondents)





AND BETWEEN

DOCKET: C62246



James Frederick Lougheed

Applicant (Respondent)

and

William
James Lougheed

also
known as Bill Lougheed also known as Billy Lougheed



Respondent (Appellant)



Jordan B.R. Palmer, for the appellant William Lougheed

Christopher L. Dilts, for the respondents

Heard: October 21, 2016

On appeal from the orders of Justice Catrina D. Braid of
the Superior Court of Justice, dated December 3, 2015 and of Justice Richard A.
Lococo of the Superior Court of Justice, dated May 27, 2016.

ENDORSEMENT

[1]

The appellant appeals from the December 3, 2015 order of Braid J.
striking his statement of claim as disclosing no reasonable cause of action and
from the May 27, 2016 order of Lococo J. declaring him a vexatious litigant.

[2]

We agree with Braid J. that the statement of claim disclosed no
reasonable cause of action.  She applied the correct test, read the pleading
generously and correctly concluded that it disclosed no reasonable cause of
action.  Among other things, the appellants parents are both alive and have
capacity.  The focus of the abuse claims relate to the cat and no reasonable
cause of action is made out against the other parties in that regard.  As for
the libel, slander and other claims, their factual underpinnings are wholly
deficient.  Lastly, as noted by Braid J., the appellant had been given ample
time and fair warning to amend his pleading but failed to do so.

[3]

The record also supported a declaration that the appellant is a
vexatious litigant.  His numerous lawsuits are listed in the record and his
conduct and pleadings on the subject matter of this action and parallel
proceedings support the vexatious litigant order granted.  The application
judge considered the totality of the circumstances and was persuaded that the
appellant was a vexatious litigant.  To the extent that the complaints about
any failure to order cross-examination on any affidavit are properly before
this court, we see no error in the exercise of the application judges
discretion refusing to order those cross-examinations.

[4]

The appeals are dismissed and the appellant is to pay costs to the
respondents in the amount of $7,000 ($3,500 for each appeal) inclusive of
disbursements and applicable taxes.

E.E. Gillese
J.A.

S.E. Pepall J.A.


L.B.
Roberts J.A.



